 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     FREDERICK H. SHULL, JR.,
11                                                          Case No.: 2:18-cv-02377-APG-NJK
             Plaintiff(s),
12                                                                          Order
     v.
13                                                                  [Docket Nos. 35, 37]
     THE UNIVERSITY OF QUEENSLAND, et
14   al.,
15           Defendant(s).
16         Pending before the Court is Defendants’ motion to stay discovery pending resolution of
17 their motion to dismiss challenging personal jurisdiction and joinder thereto. Docket No. 35; see
18 also Docket Nos. 4, 12 (motion to dismiss and joinder). Plaintiff filed a response in opposition to
19 the motion to stay discovery, and a counter-motion for issuance of a subpoena. Docket Nos. 36,
20 37.1 The motions are properly resolved without a hearing. See Local Rule 78-1.
21         Evaluating the pertinent standards, see AMC Fabrication, Inc. v. KRD Trucking West, Inc.,
22 Case No. 2:12-cv-00146-LDG-CWH, 2012 WL 4846152, at *1-2 (D. Nev. Oct. 10, 2012); see
23 also Kabo Tools Co. v. Porauto Indus. Co., Case No. 2:12-cv-01859-LDG-NJK, 2013 WL
24 12321307, at *1 (D. Nev. Apr. 15, 2013), the Court finds that a stay of discovery is appropriate.
25 Accordingly, the motion to stay discovery (Docket No. 35) is GRANTED and the counter-motion
26 for issuance of a subpoena (Docket No. 37) is DENIED.
27
         1
           Because Plaintiff is pro se, the Court construes his filings liberally. See, e.g., Erickson v.
28 Pardus, 551 U.S. 89, 94 (2007).

                                                     1
 1         In the event that resolution of the pending motion to dismiss and joinder thereto does not
 2 result in the dismissal of Defendants, then a joint proposed discovery plan shall be filed within 30
 3 days of the issuance of the order resolving the motion and joinder.
 4         IT IS SO ORDERED.
 5         Dated: March 26, 2019
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
